Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/05/2021.  Claims 1-8 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for receiving a signal with high M-PSK modulated symbol, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to performing a decoding step at the receiver apparatus for decoding a symbol sequence into two sets of received SD- and SFD-expansion coefficients and a reconstructing step at the receiver apparatus, using 2D elementary function.
Claim 3 which recites the method for transmitting a signal with high M-PSK modulated symbol, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to performing a representation step at the transmitter apparatus for representing an original image I(x), respectively its (Fourier transform (FT) image I(u), either exactly or by projecting it onto a chosen set of two dimensional space-domain (2D SD) templates respectively their FT SFD-templates, and an encoding step at the transmitter apparatus for encoding two sets of n expansion coefficients into an M ary PSK symbol sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631